Citation Nr: 0614237	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
wedging of the lumbosacral spine at the L2 level.    

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a sacroiliac injury.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left shoulder injury.   

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left knee injury.   

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from November 1956 
to November 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois which determined that the 
appellant had submitted new and material evidence with 
respect to his claims for service connection for wedging of 
the lumbosacral spine at the L2 level, the residuals of a 
sacroiliac injury, and migraine headaches, reopened the 
aforementioned claims, and denied the claims on the merits.  
In that same decision, the RO determined that the appellant 
had not submitted new and material evidence to reopen claims 
for service connection for the residuals of left shoulder and 
knee injuries, and a left hip disability.   

Nevertheless, regardless of the RO's actions in reopening the 
appellant's claims for service connection for wedging of the 
lumbosacral spine at L2, the residuals of a sacroiliac 
injury, and migraine headaches, the Board must still 
determine whether new and material evidence has been 
submitted with respect to the aforementioned claims.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  Thus, the aforementioned issues on appeal have been 
characterized as set forth on the title page.               

The issues regarding whether new and material evidence has 
been submitted to reopen claims for service connection for 
migraine headaches, the residuals of a left shoulder injury, 
the residuals of a left knee injury, and a left hip 
disability, will be discussed in the remand portion of this 
decision; these issues are remanded to the RO via the Appeals 
Management Center in Washington D.C. 


FINDINGS OF FACT

1.  By a March 1960 rating action, the RO denied entitlement 
to service connection for wedging of the lumbosacral spine at 
the L2 level and entitlement to service connection for the 
residuals of a sacroiliac injury.  The appellant was provided 
notice of the decision and his appellate rights.  He did not 
appeal.  

2.  In July 2002, the appellant filed a claim to reopen the 
issues of entitlement to service connection for wedging of 
the lumbosacral spine at L2, and the residuals of a 
sacroiliac injury.    

3.  The evidence received since the unappealed March 1960 
decision regarding wedging of the lumbosacral spine at L2, 
when considered by itself, or in the context of the entire 
record, does not relate to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim for service connection for wedging of the 
lumbosacral spine at the L2 level, and does not raise a 
reasonable possibility of substantiating the claim.  

4.  The evidence received since the unappealed March 1960 
decision regarding the residuals of a sacroiliac injury, when 
considered by itself, or in the context of the entire record, 
does not relate to a fact unestablished by the previously 
available record that is necessary to substantiate the claim 
for service connection for the residuals of a sacroiliac 
injury, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1960 rating action, which denied the 
appellant's claims for service connection for wedging of the 
lumbosacral spine at the L2 level, and the residuals of a 
sacroiliac injury, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for wedging of the lumbosacral spine at 
the L2 level is not new and material, and therefore, the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2005).     

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for the residuals of a sacroiliac injury 
is not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims for whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for wedging of the 
lumbosacral spine at the L2 level, and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for the residuals of a 
sacroiliac injury, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  Prior to initial adjudication of the appellant's new 
and material claims, a letter dated in September 2002 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The appellant's service 
medical records, VA medical treatment records, and identified 
private medical records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The appellant was also accorded 
a VA examination in January 2003.  38 C.F.R. § 3.159(c)(4).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the appellant has been 
afforded the opportunity to present evidence and argument in 
support of the claims, including at a videoconference hearing 
in February 2006.  Moreover, at the time of the appellant's 
February 2006 videoconference hearing, the appellant waived 
initial RO consideration of evidence that he submitted in 
support of his claims.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.   See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.     

In a March 1960 rating action, the RO denied the appellant's 
claims for service connection for wedging of the lumbosacral 
spine at the L2 level, and for service connection for the 
residuals of a sacroiliac injury.  The RO stated that the 
appellant's service medical records showed that in June 1957, 
the appellant was in an automobile accident.  Following the 
accident, the appellant was treated for contusions, including 
a contusion of the sacroiliac area.  The RO indicated that 
the appellant was returned to duty with no residuals of the 
accident shown.  In addition, the appellant's examination 
upon discharge was negative for any defects.  The RO also 
noted that the appellant's current examination in February 
1960 showed that all movements of the spine were normal and 
that there was no evidence of tenderness on heavy fist 
percussion.  X-rays of the appellant's lumbar spine were 
reported to show a slight degree of wedging involving the 
body of L2.  Thus, the RO concluded that no orthopedic 
residuals of injury to the left sacroiliac were shown on the 
current VA examination.  The RO further concluded that 
wedging of L2 was first shown at the time of the February 
1960 VA examination and, as such, it was not related to the 
appellant's period of military service, to include his in-
service automobile accident.  The appellant was provided 
notice of the decision and of his appellate rights.  He did 
not file a notice of disagreement.  Therefore, the March 1960 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented. 38 U.S.C.A. § 5108.  
Because the March 1960 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claims for service connection for wedging of the 
lumbosacral spine at the L2 level, and for service connection 
for the residuals of a sacroiliac injury, should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The amendment is applicable in this case because the 
appellant filed his claim to reopen in July 2002.  

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2005).

The evidence of record at the time of the March 1960 rating 
action consisted of the appellant's service medical records 
and a February 1960 VA examination report.  The appellant's 
service medical records are negative for any complaints or 
findings of wedging of the lumbosacral spine at the L2 level.  
The records show that in June 1957, the appellant was in an 
automobile accident.  Following the accident, he was 
hospitalized and treated for his injuries, which included a 
contusion of the sacroiliac area.  While the appellant was 
hospitalized, he had complaints of low back pain.  An x-ray 
of his lumbosacral spine was reported to show a pars 
inarticularis defect at L5 on the left.  There was no 
evidence of spondylolisthesis.  It was also reported that 
there was no evidence of a recent injury.  Upon the 
appellant's release from the hospital, it was noted that his 
condition was improved.  The records further reflect that in 
October 1958, the appellant was treated for complaints of low 
back pain.  At that time, it was noted that in June 1957, the 
appellant had been hospitalized and had complaints of low 
back pain.  It was reported that x-rays taken at that time 
were negative.  It was indicated that "since discharge, back 
pain ha[d] been worse."  The physical examination of the 
appellant's back was reported to be completely negative on 
all motions.  In regard to a plan, it was noted that the 
appellant would be referred to the orthopedic clinic and that 
he should sleep with a bed board.  There is no evidence in 
the appellant's service medical records that he subsequently 
received treatment at the orthopedic clinic.  According to 
the records, in October 1958, the appellant underwent a 
discharge examination.  At that time, the appellant's spine 
and other musculoskeletal system were clinically evaluated as 
normal.     

In February 1960, the appellant underwent a VA examination.  
At that time, the examining physician stated that while the 
appellant was in the military, he was involved in an 
automobile accident and sustained contusions, including a 
contusion in the left sacral area.  According to the 
examiner, at the time of the appellant's separation from the 
military, there were no musculoskeletal defects found.  The 
examiner indicated that according to the appellant, at 
present, when he did a lot of heavy lifting, he had some dull 
discomfort in the lower back.  The appellant noted that he 
had never had any treatment for the back.  The physical 
examination showed that the appellant was able to stand with 
the spine in a normally erect position, with the pelvis and 
gluteal folds on level planes.  The entire spine was able to 
"round out" in a normal manner and the appellant was able 
to bend forward to full normal range, touch the floor with 
the fingertips when the legs were fully extended at the 
knees, and maintain that position while heavy fist percussion 
over the dorsal and lumbar spine, lumbosacral junction, and 
sacroiliacs elicited no evidence of tenderness.  Lateral and 
backward bending were also readily performed to full normal 
range.  The erecto spinae muscles were well developed and 
were not spastic.  There was no tenderness elicited on deep 
palpation over the dorsal or lumbar spine, lumbosacral 
junction, sacroiliacs, sacrosciatic notches, or over the 
course of either sciatic nerve.  The tests for lumbosacral 
and sacroiliac disease were negative.  An x-ray of the 
appellant's lumbar spine was reported to show a slight degree 
of wedging involving the body of L2.  There was loss of the 
normal anterior convexity of the lumbar spine.  All the 
apophyseal joints of the lumbar area on both sides showed no 
abnormalities.  Following the physical examination and a 
review of the appellant's x-rays, the examiner diagnosed the 
appellant with wedging, slight, at L2.  The examiner noted 
that the cause of the L2 wedging was unknown and that the L2 
wedging was of no definite clinical significance. 

Evidence received subsequent to the unappealed March 1960 
decision consists of a private medical record, dated in 
August 1976, private medical records from April 1982 to April 
1983, VA Medical Center (VAMC) outpatient treatment records, 
from February 1995 to August 2002, a January 2003 VA 
examination report, a February 2003 VAMC outpatient treatment 
record, a private medical record, dated in August 2004, 
duplicative copies of the appellant's service medical 
records, and hearing testimony.     

Private medical records from April 1982 to April 1983 show 
that in April 1982, the appellant was hospitalized after 
experiencing severe back pain and pain in the leg.  Upon 
admission, it was noted that according to the appellant, he 
had had "a fair amount of lower back pain" over the past 15 
to 20 years.  The appellant stated that he worked as a 
carpenter and that he attributed his back pain to his job.  
According to the appellant, he had not stopped working, 
although he had been to a chiropractor on multiple occasions 
for manipulative treatments.  It was noted that the appellant 
was involved in an automobile accident while he was in the 
military and had some lower back pain at that time with some 
left leg radicular symptoms, but that that "apparently 
defervesced" and had not been a problem until the appellant 
developed the recent problem with the left leg sciatica about 
four weeks ago.  The CT (computerized tomography) scan of the 
lumbar spine revealed bulging of the 4-5 vertebral disc and 
mild bulging of the 5-1 disc.  The L3-4 disc was normal.  A 
lumbar myelogram was reported to show a midline disc of L4-5.  
X-rays of the appellant's lumbar spine were reported to 
reveal what appeared to be a spondylolysis, probably 
degenerative type, complete on the left at L5, as well as 
elongation of the pars on the right at L5, with a suggestion 
of an early defect and in the superior portion of the pars at 
5.  The appellant's remaining x-rays of the lumbar spine 
revealed narrowed disc space at L5-S1.  He also had marked 
spurring anteriorly and multiple lumbar levels.  The 
impression from those was a spondylolysis.  While the 
appellant was hospitalized, he underwent a Gill decompression 
of L5, a hemilaminectomy, left, at L4, and an excision of the 
L4-5 disc and bilateral posterolateral lumbar fusion at L4 to 
the sacrum using autogenous iliac bone graft.  Upon the 
appellant's discharge, the diagnosis was spondylosis of L5 
which led to degeneration of the L5-S1 disc and then led to 
problems at the L4-5 level.  

The private medical records include a letter from the office 
manager of a private physician's office, dated in April 1983.  
In the letter, it was noted that in May 1982, the appellant 
underwent a decompressive lumbar laminectomy at L5 and 
partial at L4, with excision of the L4 disc and exploration 
of the L5 disc and foraminotomy of the L5 root, left.  
According to the office manager, the appellant was seen in 
the private physician's office multiple times; most recently 
in April 1983.  At that time, he was doing very well and had 
no significant back pain or radicular pain.  The appellant's 
examination was completely normal.  

In October 2002, the RO received VAMC outpatient and 
inpatient treatment records, from October 1999 to August 
2002.  The records show that in October 1999, the appellant 
was treated for a four month history of gait disturbance.  It 
was noted that there was evidence of a soft tissue mass 
consistent with disk material, synovial cyst resulting in 
thecal sac compression at T2-3.  The appellant subsequently 
underwent a T1-3 laminectomy with removal of a synovial cyst 
at T2-3.  

In October 2002, the RO also received a private medical 
record which shows that in August 1976, the appellant was 
involved in an automobile accident and developed pain in the 
right scapular region.  He was subsequently diagnosed with a 
herniated cervical sixth disc and underwent a cloward 
anterior cervical fusion.  

In January 2003, the appellant underwent a VA examination.  
At that time, the examining physician noted that he had 
reviewed the appellant's claims file.  According to the 
examiner, while the appellant was in the military, he was 
involved in an automobile accident and sustained a contusion 
in the sacroiliac area.  At that time, x-rays of the 
appellant's back were reported to be normal.  The examiner 
stated that after the appellant's discharge, he worked as a 
carpenter.  The appellant was treated in 1982 for low back 
pain of four weeks in duration, which was noted to be 
secondary to his job.  The examiner indicated that 
apparently, the appellant was having left sciatic at that 
time.  A myelogram showed narrowing of the disc space at L5-
S1.  There was no slip of any vertebra.  According to the 
examiner, a disc was removed at that time at L4-5 where a 
bulging disc was noted.  The examiner reported that the 
appellant had an upper thoracic laminectomy from T1 to T3 in 
1999, and then due to continued problems, he had a further 
laminectomy from T12 to L3 in 2001.  The examiner indicated 
that according to the appellant, his last two back operations 
had not given him any relief of his pain.  Following the 
physical examination, the examiner stated that the appellant 
was status following injury to his left knee and shoulder in 
a motor vehicle accident in 1957 while on active duty.  The 
examiner indicated that apparently, the appellant functioned 
well following his discharge from the service in 1958 until 
1982 when he had surgery for a herniated lumbar disc.  The 
examiner opined that there was no direct objective evidence 
of any relationship between the appellant's surgeries that he 
had had since 1976 and his condition regarding his injuries 
in a motor vehicle accident in 1957.  The examiner stated 
that more likely than not, there is no relationship directly 
between the appellant's current condition and the motor 
vehicle accident.  

In June 2003, the appellant submitted duplicative copies of 
his service medical records.

In January 2004, the RO received VAMC outpatient treatment 
records, from February 1995 to December 1999.  The records 
show that in August 1999, the appellant was diagnosed with 
lumbar spine stenosis.

In May 2004, the RO received a VAMC outpatient treatment 
record, dated in February 2003.  In the February 2003 VAMC 
record, it is noted that the appellant had chronic severe low 
back pain and needed chronic pain management.  

In February 2006, the appellant testified at a 
videoconference hearing before the Board.  At that time, the 
appellant stated, in essence, that he currently had wedging 
of the lumbosacral spine at the L2 level that was related to 
his in-service automobile accident.  The appellant also 
testified that at the time of his in-service automobile 
accident, he suffered a sacroiliac injury.  According to the 
appellant, at present, he had residuals of his in-service 
sacroiliac injury.   

In February 2006, the appellant submitted a private medical 
record, dated in August 2004.  In the August 2004 record, it 
was noted that the appellant had complaints of lumbar pain.  
It was reported that the appellant was in a motor vehicle 
accident in 1957 while he was in the military.  It was also 
indicated that the appellant had a claim against the 
government and needed a statement from a doctor.  

In the instant case, the Board has considered the appellant's 
statements that he currently has wedging of the lumbosacral 
spine at the L2 level that is related to his in-service 
automobile accident.  The Board has also considered the 
appellant's statements that following his in-service motor 
vehicle accident, he suffered a sacroiliac injury and 
currently has residuals of the sacroiliac injury.  In this 
regard, these statements are not competent evidence of a 
diagnosis of any residuals of a sacroiliac injury, nor do 
they establish a nexus between any wedging of the lumbosacral 
spine at the L2 level and service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that he 
currently suffers from wedging of the lumbosacral spine at L2 
that was incurred in or aggravate by service, and that he 
currently has residuals of an in-service sacroiliac injury, 
is not competent evidence.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Accordingly, his statements do not, by 
themselves or when considered with the previous evidence of 
record, help establish a fact(s) necessary to substantiate 
the claims, which had not been previously established.  

The Board observes that in regard to the evidence submitted 
subsequent to the March 1960 rating decision, the duplicative 
copies of the appellant's service medical records are not 
"new" in that they were of record at the time of the RO's 
denial in March 1960.  

In regard to the remainder of the evidence submitted in 
support of reopening the appellant's claims, the private 
medical record, dated in August 1976, private medical records 
from April 1982 to April 1983, VAMC outpatient treatment 
records, from February 1995 to August 2002, the January 2003 
VA examination report, the February 2003 VAMC outpatient 
treatment record, and the August 2004 private medical record, 
are all "new" in that they were not of record at the time 
of the RO's March 1960 rating action.  However, the Board 
concludes that the aforementioned evidence is not 
"material" because it does not raise a reasonable 
possibility of substantiating the appellant's claims.  In 
regard to the appellant's claim for service connection for 
wedging of the lumbosacral spine at the L2 level, the claim 
for L2 wedging was originally denied in March 1960 because 
there was no competent medical evidence linking the 
appellant's wedging of the lumbosacral spine at the L2 level 
to his period of military service, specifically to his 
documented in-service motor vehicle accident.  Such evidence 
remains lacking in this case.  The recently submitted 
evidence does not address the issue of nexus.  In fact, 
although the recently submitted evidence shows intermittent 
treatment for the appellant's lumbar spine starting in April 
1982 when the appellant underwent a Gill decompression of L5, 
a hemilaminectomy at L4, and an excision of the L4-5 disc and 
bilateral posterolateral lumbar fusion at L4 to the sacrum, 
the recently submitted evidence is negative for any specific 
complaints or findings of wedging of the lumbosacral spine at 
the L2 level.  Thus, it does not relate to an unestablished 
fact necessary to substantiate the claim, and as such, the 
evidence is not "material" under 38 C.F.R. § 3.156(a).  
Indeed, the newly submitted evidence does not raise a 
reasonable possibility of substantiating the claim.  

The evidence submitted subsequent to the March 1960 rating 
decision does not provide a competent medical opinion 
supporting any etiologic link between the appellant's active 
service, to include his in-service automobile accident, and 
his diagnosed wedging of the lumbosacral spine at L2.  As 
none of the evidence added to the record since the RO's March 
1960 rating decision, either by itself or in the context of 
all the evidence, both old and new, is competent medical 
evidence reflecting the existence of a direct etiologic nexus 
between service, including the in-service automobile 
accident, and the appellant's diagnosed wedging of the 
lumbosacral spine at L2, the Board concludes that the 
evidence of record added since the March 1960 rating decision 
does not constitute new and material evidence sufficient to 
reopen the appellant's claim for service connection for 
wedging of the lumbosacral spine at the L2 level.  Therefore, 
the request to reopen the claim must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).      

In regard to the appellant's claim for service connection for 
the residuals of a sacroiliac injury, the claim for the 
residuals of a sacroiliac injury was originally denied in 
March 1960 because although the appellant's service medical 
records showed that at the time of the June 1957 motor 
vehicle accident, the appellant had a contusion of the 
sacroiliac area, there was no competent medical evidence 
showing that the appellant had any residuals of the in-
service sacroiliac injury.  The Board finds that the evidence 
submitted subsequent to the March 1960 rating decision does 
not provide relevant information as to the question of 
whether the appellant currently suffers from residuals of the 
in-service sacroiliac injury.  Although the recently 
submitted evidence shows that in April 1982, x-rays of the 
appellant's lumbar spine revealed narrowed disc space at L5-
S1 and the appellant subsequently underwent surgery, which 
included an excision of the L4-5 disc and bilateral 
posterolateral lumbar fusion at L4 to the sacrum, the 
evidence is negative for any medical evidence showing that 
the appellant's degeneration of the L5-S1 disc was a residual 
of his in-service sacroiliac injury.  In fact, the recently 
submitted evidence is negative for a diagnosis of residuals 
of a sacroiliac injury.  In this regard, in the January 2003 
VA examination report, the examiner opined that there was no 
direct objective evidence of any relationship between the 
appellant's surgeries that he had had since 1976 and his 
condition regarding his injuries in a motor vehicle accident 
in 1957.  Thus, the recently submitted evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, and as such, the evidence is not "material" under 
38 C.F.R. § 3.156(a).  Indeed, the newly submitted evidence 
does not raise a reasonable possibility of substantiating the 
claim.  

The Board finds that the evidence submitted subsequent to the 
March 1960 rating decision does not provide relevant 
information as to the question of whether the appellant 
currently has residuals of a sacroiliac injury.  No competent 
medical evidence showing a current diagnosis of residuals of 
sacroiliac injury is in evidence. As none of the evidence 
added to the record since the RO's March 1960 rating 
decision, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting the current existence of residuals of a sacroiliac 
injury, the Board concludes that the evidence of record added 
since the March 1960 rating decision does not constitute new 
and material evidence sufficient to reopen the appellant's 
claim for service connection for the residuals of a 
sacroiliac injury.  Therefore, the request to reopen the 
claim must be denied.  

Moreover, as new and material evidence to reopen the finally 
denied claims has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).         


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the appellant's claim of entitlement to 
service connection for wedging of the lumbosacral spine at 
the L2 level, is denied.  

New and material evidence not having been submitted, the 
appeal to reopen the appellant's claim of entitlement to 
service connection for the residuals of a sacroiliac injury, 
is denied.


REMAND

In this case, a review of the claims file shows that in 
September 2002, the RO sent the appellant a letter in which 
he was notified of the VCAA, the types of evidence he needed 
to submit, and the development the VA would undertake.  
However, the September 2002 letter only addressed the 
appellant's claims to reopen the issues of entitlement to 
service connection for wedging of the lumbosacral spine at 
the L2 level, the residuals of a sacroiliac injury, the 
residuals of a left shoulder injury, and the residuals of a 
left knee injury.  There was no discussion of the appellant's 
claims to reopen the issues of entitlement to service 
connection for migraine headaches and a left hip disability.  
Thus, the appellant has not been sent any VCAA type notice 
that relates directly to the aforementioned claims.  
Additionally, he has not been informed as to what evidence he 
is to submit and what evidence VA will obtain.  Therefore, 
the Board will remand the aforementioned claims to ensure 
full and complete compliance with the enhanced duty-to-notify 
and duty-to-assist provisions of the VCAA.

In the February 2003 rating decision, when the RO addressed 
the appellant's claims to reopen, the RO applied the prior 
regulations in its analysis, rather than the amended 
regulations.  In addition, in the July 2004 statement of the 
case, although the RO provided the newly amended provisions 
of 38 C.F.R. § 3.156, the RO did not consider the revised 
regulations pertaining to submission of new and material 
evidence.  Instead, the analysis set forth in the July 2004 
statement of the case reflected the incorrect analysis of the 
February 2003 rating decision.  However, in this case, given 
that the appellant's claims to reopen the service connection 
claims for the residuals of a left shoulder injury, the 
residuals of a left knee injury, and a left hip disability, 
were filed in July 2002, the claims need to be reviewed under 
the amended regulations, not the prior regulations.  
Therefore, in order to ensure that the RO considers the 
revised version of 38 C.F.R. § 3.156 in its analysis of the 
issues regarding whether new and material evidence has been 
submitted to reopen claims for service connection for the 
residuals of left shoulder and knee injuries, and a left hip 
disability, a remand is required.    

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
as to the issues remanded by this 
decision.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  The RO 
must provide notice as required by Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  

2.  The RO must obtain from SSA the award 
determination letter granting the 
appellant's claim for disability benefits, 
and any medical records upon which the SSA 
decision was based.  A response, negative 
or positive, must be associated with the 
claims file.

3.  The RO must then review and re-
adjudicate the issues remanded by this 
decision under the provisions of the 
revised 38 C.F.R. § 3.156 (2005).  If any 
such action does not resolve each claim to 
the appellant's satisfaction, the RO must 
provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


